        Case 4:19-cv-00094-RH-GRJ Document 128 Filed 02/27/20 Page 1 of 2
                                                                                Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION



WILLIAM DEMLER,

                  Plaintiff,

v.                                            CASE NO. 4:19cv94-RH-GRJ

MARK S. INCH,

                  Defendant.

___________________________/


                    ORDER DENYING THE MOTION TO EXTEND
                      THE SUMMARY-JUDGMENT DEADLINE


         The defendant has moved to extend the deadline to move for summary

judgment. The defendant asserts it needs an extension because new plaintiffs may

be added and the defendant will need to depose them before moving for summary

judgment. But the addition of new plaintiffs will not change the principal

substantive issues. At most, the addition of new plaintiffs will provide a new basis

for summary judgment against the new plaintiffs.

         The defendant’s requested extension of the deadline for all summary-

judgment motions will interfere with the overall schedule. This order thus denies

the motion.

Case No. 4:19cv94-RH-GRJ
        Case 4:19-cv-00094-RH-GRJ Document 128 Filed 02/27/20 Page 2 of 2
                                                                                 Page 2 of 2




         If new plaintiffs are added and this provides a new basis for summary

judgment, the defendant may promptly move for leave to file a new summary-

judgment motion. But any motion raising grounds available at the current March 3

deadline must be filed by March 3.

         IT IS ORDERED:

         The defendant’s motion, ECF No. 125, to extend the deadline to move for

summary judgment is denied.

         SO ORDERED on February 27, 2020.

                                        s/Robert L. Hinkle
                                        United States District Judge




Case No. 4:19cv94-RH-GRJ
